DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Claims 1 and 11 have been amended
Claims 1-17 are presented for examination
This action is Non-Final

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant claims an “end side” It is believed an “end portion” is being referenced. The rejection below is based on this interpretation   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the front".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "lip portion".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn (US 10,913,574) in view Dietrich (US 2014/0326619).

1, 10: Winn discloses a box 100, comprising: a bottom portion 106 at an end side foldably connected to an end portion 108b by a living hinge 110b; 

a back portion 108d foldably connected to a back portion of the bottom portion each other by a living hinge 110d; 

a top portion 104 foldably connected to a top portion of the back portion by a living hinge 110e; 

two side portions 108a,c foldably connected to each of a first side portion of the bottom portion and a second side portion of the bottom portion, 

wherein the two side portions are foldably connected by a living hinge to a first side and second side of the back portions by a living hinge 112a,d, 

wherein each of the two side portions 108a,b is attached to the respective end side by a foldable gusset 116b,c including two end triangular pieces 118b,c; 120b,c, a first end triangular piece completely connected by a surface to the end side and a second end triangular piece foldably connected to the first end triangular piece by a living hinge 114b,c, the first end triangular piece and second end triangular piece configured to fold together and attach with attachment mechanisms to form an end corner (fig. 2, 3A,B),  

wherein each of the two side portions 108a,b is attached to the respective back portion by a foldable gusset 116a,d including two back triangular pieces 118a,d; 120a,d, a first back triangular piece completely connected by a surface  (uninterrupted line below 120a,d) to the back portion and a second back triangular piece foldably connected to the first back triangular piece by a living hinge 114a,d, the first back triangular piece and second back triangular piece configured to fold together with no attachment mechanisms to form a back comer (fig. 2, 3A, B);

wherein the box is reusable and is foldable between a mailer configuration and a parcel box
configuration (abstract), the mailer configuration having the bottom end and two side portions
lay flat with the back portion and being stacked on top of each other that meets USPS limits and is capable of being sent using USPS and a parcel box configuration having the two side
portions folded up from the bottom portion and are approximately perpendicular to the bottom
portion and to the end front portion and the first and second attachment devices 29 are connected to each other (col. 1, ll. 22-28; fig. 2, 3C).
 
Winn fails to disclose a fluted plastic material. Dietrich teaches an outer container including the bottom end, back and side portions being made of a fluted plastic sheeting [0032]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the plastic material of Winn to include the corrugated plastic of Dietrich to assist in creating a more durable reinforced product.

2: Winn-Dietrich discloses the box of claim 1 further comprising a crease (dashed hinge lines) in between each portion of the box that allows each portion to be moved between the mailer configuration and the parcel box configuration (Winn; fig. 2 and 3C).

3-5: Winn-Dietrich discloses the box of claim 2, further comprising a lid portion foldable connected to the back portion having a lid attachment 123 on a front of the lid portion that attaches to a second lid attachment device on the front portion to close the box when in the parcel box configuration (Winn; col. 6, ll. 32-43).

8: Winn-Dietrich discloses the box of claim 1, wherein the front, bottom and two side portions are each made of a durable, non-porous material and lightweight material (Winn; col. 8, ll. 8-25).

9: Winn-Dietrich discloses box of claim 8, wherein the material for each portion further comprises polypropylene (Winn; col. 8, ll. 8-25).


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn (US 10,913,574) in view Dietrich (US 2014/0326619) in view of Barlas (US 10,279,981).

6: Winn-Dietrich discloses the claimed invention as applied to claim 1 but fails to disclose a scannable ID mechanism. Barlas teaches the box of claim 1 further comprising a scannable ID mechanism 1200/1202 situated in a transparent pocket connected to the box so that an identity of the box is scannable (col. 15, Il. 12-34; fig. 12). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of invention to modify the container of Winn-Dietrich to include the scannable tab of Barlas to assist the user in properly identifying and delivering the parcel.

7: Winn-Dietrich discloses the claimed invention as applied to claim 1 but fails to disclose a transparent pocket. Barlas teaches the box further comprising a transparent pocket affixed to an outside surface of the box [0074]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Winn-Dietrich to include the transparent pocket of Barlas to allow the labels to be both seen and protected simultaneously. 

Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn (US 10,913,574) in view Dietrich (US 2014/0326619) in view of Rothschild (US 2014/0262862).

11, 12: Winn discloses a box 100, comprising: a bottom portion 106 at an end side foldably connected to an end portion 108b by a living hinge 110b; 

a back portion 108d foldably connected to a back portion of the bottom portion each other by a living hinge 110d; 

a top portion 104 foldably connected to a top portion of the back portion by a living hinge 110e; 

two side portions 108a,c foldably connected to each of a first side portion of the bottom portion and a second side portion of the bottom portion, 

wherein the two side portions are foldably connected by a living hinge to a first side and second side of the back portions by a living hinge 112a,d, 

wherein each of the two side portions 108a,b is attached to the respective end side by a foldable gusset 116b,c including two end triangular pieces 118b,c; 120b,c, a first end triangular piece completely connected by a surface to the end side and a second end triangular piece foldably connected to the first end triangular piece by a living hinge 114b,c, the first end triangular piece and second end triangular piece configured to fold together and attach with attachment mechanisms to form an end corner (fig. 2, 3A,B),  

wherein each of the two side portions 108a,b is attached to the respective back portion by a foldable gusset 116a,d including two back triangular pieces 118a,d; 120a,d, a first back triangular piece completely connected by a surface  (uninterrupted line below 120a,d) to the back portion and a second back triangular piece foldably connected to the first back triangular piece by a living hinge 114a,d, the first back triangular piece and second back triangular piece configured to fold together with no attachment mechanisms to form a back comer (fig. 2, 3A, B);

wherein the box is reusable and is foldable between a mailer configuration and a parcel box
configuration (abstract), the mailer configuration having the bottom end and two side portions
lay flat with the back portion and being stacked on top of each other that meets USPS limits and is capable of being sent using USPS and a parcel box configuration having the two side
portions folded up from the bottom portion and are approximately perpendicular to the bottom
portion and to the end front portion and the first and second attachment devices 29 are connected to each other (col. 1, ll. 22-28; fig. 2, 3C).
 
Winn fails to disclose a fluted plastic material. Dietrich teaches an outer container including the bottom end, back and side portions being made of a fluted plastic sheeting [0032]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the plastic material of Winn to include the corrugated plastic of Dietrich to assist in creating a more durable reinforced product.

Winn-Dietrich discloses the claimed invention but fails to disclose a method of forming the package. Rothschild teaches the method of forming a multi-sided container connected by gussets ([0012]; fig. 1F-H). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Winn-Dietrich to include the method of forming the container of Rothschild to maintain the structural integrity of container as noted in the limitations above.

13-15: Winn-Dietrich-Rothschild discloses the box of claim 11, further comprising a lid portion foldable connected to the back portion having a lid attachment 123 on a front of the lid portion that attaches to a second lid attachment device on the front portion to close the box when in the parcel box configuration (Winn; col. 6, ll. 32-43).

17: Winn-Dietrich-Rothschild discloses method of claim 11 further comprising converting the box between the parcel box configuration and the mailer configuration so return to box in the mailer configuration to a shipping source so that the box is reusable (Rothschild; fig. 1A, B).



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn (US 10,913,574) in view Dietrich (US 2014/0326619) in view of Rothschild (US 2014/0262862) in view of Barlas (US 10,279,981).

16: Winn-Dietrich-Rothschild discloses the claimed invention as applied to claim 1 but fails to disclose a scannable ID mechanism. Barlas teaches the box of claim 1 further comprising a scannable ID mechanism 1200/1202 situated in a transparent pocket connected to the box so that an identity of the box is scannable (col. 15, Il. 12-34; fig. 12). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of invention to modify the container of Winn-Dietrich to include the scannable tab of Barlas to assist the user in properly identifying and delivering the parcel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735